                                                             Case 2:21-cv-00177-SRB Document 29 Filed 05/28/21 Page 1 of 3




                                                    1   Kevin E. O’Malley (006420)
                                                        Hannah H. Porter (029842)
                                                    2   Gallagher & Kennedy
                                                        2575 E. Camelback Road, Suite 1100
                                                    3   Phoenix, Arizona 85016
                                                        Telephone: 602.530.8000
                                                    4   Facsimile: 602.530.8500
                                                        Email: kevin.omalley@gknet.com
                                                    5   Email: hannah.porter@gknet.com
                                                    6   Steven M. Gombos (pro hac vice)
                                                        Virginia State Bar No. 30788
                                                    7   David Obuchowicz (pro hac vice)
                                                        Virginia State Bar No. 82483
                                                    8   Gombos Leyton, PC
                                                        11350 Random Hills Road #400
                                                    9   Fairfax, Virginia 22030
                                                        Telephone: 703.934.2660
                                                   10   Facsimile: 703.934.9840
Gallagher & Kennedy, P.A.




                                                        Email: sgombos@glpclaw.com
                     Phoenix, Arizona 85016-9225
                      2575 East Camelback Road




                                                   11   Email: dobuchowicz@glpclaw.com
                            (602) 530-8000




                                                        Attorneys for Plaintiff
                                                   12
                                                   13
                                                                                 UNITED STATES DISTRICT COURT
                                                   14
                                                                                          DISTRICT OF ARIZONA
                                                   15
                                                        Grand Canyon University,                     No. CV-21-00177-SRB
                                                   16
                                                                             Plaintiff,              PLAINTIFF’S NOTICE OF INTENT
                                                   17                                                TO APPEAR TELEPHONICALLY
                                                        v.
                                                   18
                                                        Miguel Cardona, in his Official Capacity
                                                   19   as Secretary of the United
                                                        States Department of Education, and
                                                   20   the United States Department of Education,
                                                   21
                                                                            Defendants.
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
       Case 2:21-cv-00177-SRB Document 29 Filed 05/28/21 Page 2 of 3




 1         Pursuant to the Court’s Order Setting Rule 16 Case Management Conference (ECF
 2   Dkt. No. 22), Steven Gombos, Kevin O’Malley, and Hannah Porter, counsel for Plaintiff
 3   Grand Canyon University, are providing this notice of intent to appear telephonically
 4   during the Case Management Conference scheduled for June 3, 2021 at 11:00 a.m.
 5
           Dated this May 28, 2021.
 6
 7                                                   Respectfully submitted,
 8
 9                                                   Kevin E. O’Malley
                                                     Hannah H. Porter
10                                                   GALLAGHER & KENNEDY
                                                     2575 E. Camelback Road, Suite 1100
11                                                   Phoenix, Arizona 85016
12                                                    /s/ Steven M. Gombos
                                                     GOMBOS LEYTON, P.C.
13                                                   11350 Random Hills Road, Suite 400
                                                     Lead Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 1
       Case 2:21-cv-00177-SRB Document 29 Filed 05/28/21 Page 3 of 3




 1
 2
                                  CERTIFICATE OF SERVICE
 3
     I hereby certify that on this 28th day of May, 2021, I electronically transmitted the
 4   attached document to the Clerk’s Office using the CM/ECF System for filing and
 5   transmittal of a Notice of Electronic Filing.

 6
 7   /s/ Steven M. Gombos
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   2
